Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-7, 10-16, 18-21, and 26-27 on 5/29/20 is acknowledged.  Claims 1-7, 10-16, 18-21, and 26-27 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/29/20, 2/1/21, 4/9/21, 6/22/21 and 5/23/22 are acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-16, 18-21, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 27 are rejected because “steps and settings for selectively applying pressure to the pneumatic interface upon connection with the reader unit and thus delivering at least the test sample from the sample processing card to the sensor” is unclear.  Because claim 1 is directed to a cartridge assembly, the steps and settings do not structurally further define the claimed cartridge assembly.  
Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-16, 18-21, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (“Hoffman,” US Pub. No. 2017/0113221, cited in IDS) in view of Qiu (US Pub. No. 2016/0011182, cited in IDS). 
As to claims 1 and 27, Hoffman discloses a cartridge assembly for preparing a test sample and sensing analytes therein using a sensor, the cartridge assembly comprising: a sample processing card comprising: an injection port (e.g., inlet port, [0132]) for receiving the test sample within a body of the card; at least one metering chamber (e.g., sample well) for receiving the test sample injected into the injection port; a mixing material source (e.g., bellows mixers 1107 and/or sealed rupturable foil pouches, [0132]) for introducing one or more mixing materials to the at least one metering chamber; fluid communication channels (e.g., channels in [0132] et seq.) fluidly connecting the injection port and the mixing material source to the at least one metering chamber; and at least one output port (e.g., [0083] et seq.) fluidly connected to the at least one metering chamber via channels, for delivering the test sample and the one or more mixing materials to the sensor; and a substrate (e.g., anyone of the laminate layers shown in fig. 5) attached to the sample processing card, the substrate having associated therewith: the sensor (e.g., [0125] et seq.) for sensing analytes in the test sample, the sensor being configured to receive the test sample and the one or more mixing materials via the at least one output port of the sample processing card; electrical contact portions (e.g., [0157] et seq.) configured to establish an electrical connection with a reader unit (e.g., [0128] et seq.); wherein the cartridge assembly further comprises a pneumatic interface (e.g., [0012] et seq.) comprising at least one pneumatic control port and a corresponding communication channel fluidly connected to the at least one metering chamber of the sample processing card, the pneumatic interface configured for connection to an off-board pneumatic system of the reader unit, the pneumatic interface configured to enable application of positive and negative pressurized fluid to the sample processing card to move the test sample and one or more mixing materials within the communication channels and to the sensor, and wherein the memory chip stores a pneumatic system protocol that includes steps and settings for selectively applying pressure to the pneumatic interface upon connection with the reader unit and thus delivering at least the test sample from the sample processing card to the sensor.
As to claims 1 and 27, Hoffman does not specifically disclose a memory chip for storing information.  Qiu discloses a memory for storing information in e.g., [0125] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a memory chip to store the necessary information to perform a variety of analyses. 
As to claim 2, see e.g., [0091] et seq. of Hoffman. 
As to claim 3, see e.g., [0012] et seq. of Hoffman. 
As to claims 4 and 5, see e.g., [0133] et seq. of Hoffman.
As to claim 6, see e.g., [0077] et seq. of Hoffman.
As to claim 7, see e.g., [0081] et seq. of Hoffman.
As to claims 10-12, see e.g., [0077] et seq. of Hoffman.
As to claim 13, see e.g., [0044] et seq. of Qiu.
As to claim 14, see e.g., [0149] et seq. of Hoffman.
As to claim 15, see e.g., [0133] et seq. of Hoffman.
As to claim 16, see e.g., [0012] et seq. of Hoffman.
As to claim 18, see e.g., [0132] et seq. of Hoffman.
As to claims 19-21, see e.g., fig. 5 et seq. of Hoffman.
As to claim 26, see e.g., [0126] et seq. of Hoffman.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



6/18/2022